BRISCOE, C.J.,
concurring: I agree with the conclusion reached by the majority that the tortfeasors are liable for the sales tax in this case. I reach this conclusion not because I am convinced that repair work performed by KP&L employees for the benefit of KP&L is a taxable event, but rather because the necessary parties have not been joined in this litigation to address this tax question.
KP&L is presently treating repair work done by its employees for the benefit of KP&L as a taxable event because it has received prior directives from the Department of Revenue. Whether this ruling,is correct cannot be addressed in this litigation without the joinder of the Department of Revenue. As the sales tax is being paid by KP&L and no one has properly challenged whether it is owed, the sales tax becomes a part of the damages incurred by KP&L and owed by the tortfeasors.